Filed 4/29/13 P. v. Rodriguez CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B242527
                                                                           (Super. Ct. No. NA087907)
                 Plaintiff and Respondent,                                   (Los Angeles County)

v.

JERRY RODRIGUEZ,

                   Defendant and Appellant.



            Jerry Rodriguez appeals from the judgment following his plea of no contest to
attempted murder (Pen. Code, §§ 664/187, subd. (a))1 in which he admitted personally
discharging a firearm (§ 12022.53, subd. (c)) and personally inflicting great bodily injury on
the victim (§ 12022.7, subd. (a)). The plea was based on police reports, a preliminary
hearing transcript, and a probation report stating that appellant drank at a party, bragged that
he was a gang member, and ejected after challenging people to fight. When appellant was
told to calm down, he said "Who is going to be the first ones, motherfuckers" and drew a
pistol from his waistband. Appellant shot Samuel Angulo in the stomach, fired a second at
Edgar Camacho, and fled.
                   Pursuant to a negotiated plea, appellant was sentenced to 32 years state prison
and ordered to pay a $200 restitution fine (§ 1202.4, subd. (b)), a $200 parole revocation

1   Unless otherwise stated, all statutory references are to the Penal Code.
fine (§ 1202.45), a $40 court security fee (§ 1465.8), and a $30 criminal conviction
assessment (Gov. Code, § 70373).
              We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised.
              On January 23, 2013, we advised appellant that he had 30 days within which
to personally submit any contentions or issues he wished us to consider. No response has
been received.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 125-126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                              2
                                  Arthur Jean Jr. , Judge

                          Superior Court County of Los Angeles

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Dee A. Ashi, Staff Attorney, for Defendant and
Appellant.


             No appearance for Respondent.




                                             3